 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JASON TORANTO,                                      Case No.: 16cv1709-JAH (NLS)
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANTS’
13   v.                                                  EX PARTE REQUEST TO RESET
                                                         PRETRIAL CONFERENCE AND
14   DANIEL JAFFURS, et al.,
                                                         RELATED DEADLINES
15                                   Defendants.
16
17         On December 5, 2019, Defendants filed an Ex Parte Request to Reset Pretrial
18   Conference and Related Deadlines. Doc. No. 410. Specifically, Defendants request the
19   pretrial conference be rescheduled by two weeks from the current date of December 16,
20   2019, and all other corresponding deadlines be extended accordingly. See id. After a careful
21   review of the ex parte request and Plaintiff’s opposition to the request, IT IS HEREBY
22   ORDERED the Court DENIES Defendants’ ex parte request.
23   IT IS SO ORDERED.
24
25   DATED:      December 9, 2019
26
                                                     _________________________________
27                                                   JOHN A. HOUSTON
28                                                   United States District Judge

                                                     1
                                                                                16cv1709-JAH (NLS)
